PROSPECTUS Filed pursuant to Rule 424(b)(4) Registration No. 333-198621 1,391,305 Units Each Unit Consisting of One Share of Common Stock andOne Series A Warrant to Purchase One Share of Common Stock We are offering 1,391,305 units in an initial public offering. Each unit consists of one share of common stockandone Series A Warrant. No public market currently exists for our common stock or warrants. We are offering all of the shares of common stock offered by this prospectus. The initial public offering price is $5.75per unit.The shares of common stock andSeries A Warrants will trade initially as a unit, and will trade separately 45 days from the date hereof, or earlier with the underwriter's consent. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants are also being offered pursuant to this prospectus. Wehave been approved to list our common stock for trading on the NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants under the symbol “MDVXW,”and our units will trade under the symbol “MDVXU.” We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012, and, as such, we have elected to take advantage of certain reduced public company reporting requirements for this prospectus and future filings. Table of Contents Investing in our securities involves a high degree of risk. See the section entitled “Risk Factors” beginning on page 10 in this prospectus. You should carefully consider these risk factors, as well as the information contained in this prospectus, before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Initial public offering price $ $ Underwriting discounts and commissions (1) $ $ Proceeds to us, before expenses $ $ (1)The underwriters will receive compensation in addition to the underwriting discount and commissions. See "Underwriting" beginning on page 76 for a description of compensation payable to the underwriters. We have granted a 30-day option to the representative of the underwriters to purchase up to 208,695 additional units solely to cover over-allotments, if any.If the representative of the underwriters exercises its over-allotment option, such purchases cannot exceed an aggregate of 15% of the number of units sold in the primary offering. In addition, the registration statement of which this prospectus forms a part relates to the registration of 83,478 units issuable upon exercise of the Representative’s Unit Warrant. The underwriters expect to deliver our securities to purchasers in the offering on or about December24, 2014. Sole Book-Running Manager Laidlaw & Company (UK) Ltd. Prospectus dated December 19, 2014. Table of Contents This is the current prototype of the DenerVex device. It has been used on non-living tissue to test the efficacy of the nerve and tissue removal, but has yet to be tested on live patients pending regulatory approval for human clinical trials.MEDOVEX has not sold this device and has not applied to any regulatory agency to obtain clearance for this prototype.The final device used to obtain regulatory clearance may appear differently than the image above. Table of Contents TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 10 Special Note Regarding Forward-Looking Statements 30 Use of Proceeds 30 Dividend Policy 31 Capitalization 31 Dilution 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Business 41 Management 57 ExecutiveCompensation 65 Transactions withRelated Persons 66 Principal Stockholders 69 Description of Capital Stock 70 Shares Eligible for Future Sale 74 Underwriting 76 Legal Matters 85 Experts 85 Where You Can Find More Information 85 Index to Financial Statements F-1 Neither we nor the underwriters have authorized anyone to provide you with information that is different from that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. When you make a decision about whether to invest in our common stock, you should not rely upon any information other than the information in this prospectus or in any free writing prospectus that we may authorize to be delivered or made available to you. This prospectus is not an offer to sell or the solicitation of an offer to buy the shares of common stock in any circumstances under which the offer or solicitation is unlawful. Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information.In addition, assumptions and estimates of our and our industry’s future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in “Risk Factors.” These and other factors could cause our future performance to differ materially from our assumptions and estimates. See “Special Note Regarding Forward-Looking Statements.” We have applied for trademarks on “MEDOVEX” and “DenerVex”. This prospectus may include trademarks, trade names and service marks that are the property of other organizations. Solely for convenience, trademarks and trade names referred to in this prospectus appear without the ® and ™ symbols, but those references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or that the applicable owner will not assert its rights, to these trademarks and trade names. Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to Medovex,we, us, our, our company refer to MEDOVEX Corp. and its wholly-owned subsidiary, Debride, Inc.All share numbers give effect to a 2:1 reverse stock split effected in March, 2014. Overview MEDOVEX Corp.’s goal is to create better living through better medicine. We intend to build a portfolio of medical device products in areas where our world-class management team believes the largest, most targetable market opportunities exist. We intend to build this portfolio primarily by acquiring companies or technologies that we believe have promising commercial potential. In September 2013, we acquired Debride, Inc. (Debride).Debride acquired a patent, a patent application and other intellectual property rights relating to the use, development, and commercialization of the DenerVex device (the DenerVex).Debride acquired from Scott M.W. Haufe, MD (Dr. Haufe) all right, title and ownership of U.S. Patent 8,167,879 B2, together with all of Dr. Haufe’s rights, title and interest in and to the DenerVex.Dr. Haufe is a director of the Company.In September 2013, we entered into a Co-Development Agreement with Dr. James Andrews, a renowned orthopedic surgeon who also is a director of the Company.Dr. Andrews has agreed to evaluate the DenerVex and to seek to make modifications and improvements to such technology, as well as to strategize in the rollout of the DenerVex.See “Transactions with Related Parties”. We are a development stage enterprise with no revenues. In their opinion letter for the fiscal year ended December 31, 2013, our auditors included an explanatory paragraph that disclosed conditions that raise concerns about the Company's ability to continue as a going concern.Please refer to the audited financial statements and accompanying auditors report within this filing. Initial Product To date, our efforts have focused on the development of the patent-protected DenerVex device (U.S. Patent 8,167,879 B2).The DenerVex is designed to provide long lasting relief of pain associated with Facet Joint Syndrome (FJS), a condition in which the joints in the back of the spine degenerate and subsequently cause back pain.The concept is simple: remove the affected nerve endings sending pain signals to the brain in such a way that they won’t grow back. A current treatment for this pain removes the nerve endings, but the nerve endings regenerate and the pain returns. A patient is forced to return again and again to seek pain relief at a substantial cost over time. In order to avoid having his patients suffering from chronic back pain associated with FJS have to return to him for repeated treatments, Dr. Haufe performed a 2-step procedure. He first scraped away synovial tissue using an already available deburring device around the facet joints in the spine so nerves would not have tissue that could be used for regrowth. Once this tissue was removed, he then used a standard electrocautery unit to cauterize the nerve endings, as is done with the temporary treatment to render the nerves incapable of sending pain signals to the brain. Due to the complexity and time required to complete this procedure, it is only employed by a small number of other surgeons besides Dr. Haufe.Dr. Haufe did not use the prototype of the DenerVex device to perform such procedures. In order to see if these patients were indeed enjoying pain relief and not experiencing nerve regrowth, Dr. Haufe followed 174 of his patients receiving this treatment over a three year period (temporary approaches generally do not last more than 2 years and often less). Over 70% of patients were still pain free or had greater than 50% reduction in pain. While this follow-up did not constitute a clinical study that could be used for FDA clearance,nor was it designed to be a safety study,the results encouraged Dr. Haufe to think of ways to expand the treatment to other patients who did not have the resources to afford a relatively complex procedure (assuming they could even locate a surgeon capable of performing it). The key was simplifying the procedure to the point where doctors specializing in pain management and other areas besides spine surgery could perform the procedure quickly and safely, at a cost much less than the cost of temporary treatments over time. To simplify the procedure, Dr. Haufe conceptualized a hand held device that combined the tissue scraping and electrocautery procedures into one action.Asimple solution that, based on our internal research on non-living tissue, will produce the same result as the 2-step procedure, but require significantly less surgical skill and take much less time.Initially, this was performed on meat purchased at a grocery store to get the basic design, but the Company has recently performed the procedure in human cadaver labs and on animals in order to get data on the effectiveness of the tissue removal in a setting that is as close as the Company can get without testing on a live person.Of course, the Company cannot perform the procedure in live trials until the requisite regulatory agencies give it approval for such trials. We believe the DenerVex will be the first device of its kind intended to combine tissue scraping and electrocautery simultaneously in order to achieve a long lasting solution to FJS.The DenerVex is intended to be being designed as a single use device that will be provided to health care practitioners in a package that contains all of the items necessary in the sterile field of the operating room to carry out the surgery necessary to address FJS.The device is being designed for use with a few commercial electrocautery units in addition to a dedicated electrocautery unit being developed by the Company. -1- Table of Contents Besides the potential cost savings from the use of the DenerVex device, we believe the procedure using the DenerVex will be less invasive, faster and represent a lower risk of infection from surgery than its competitors, while offering a longer term solution to FJS than is currently available. In the procedure where the DenerVex is used, a tiny incision is made above the facet joint and the DenerVex will be inserted through a cannula to the facet joint region. The cannula has a bullet-shaped tip that acts as a retractor system. The physician performing the procedure will insert a guidewire down to the facet joint region and the cannula/retractor is inserted over that wire. The inner bullet is removed, leaving a hollow tube for working space. The device is positioned and manipulated via fluoroscopy. No other devices or tools are required beyond standard surgical tools for closure and a cautery generator. The DenerVex is designed to be powered by (and compatible with) a few currently marketed electrocautery consoles. However, in order to get the widest possible distribution of the device, the Company intends to develop its own cautery generator. Activation of the device is intended to result in the combined effect of a tissue removal action with electrocautery to the facet joint surface resulting in removal of the nerves and synovial membrane tissues. The treatment of each joint is intended to take a couple of minutes and the incision will be closed with a single suture stitch. The DenerVex is currently in the prototype development phase. In order to commercialize the device, we will: 1.
